Exhibit 10.12

MARATHON PETROLEUM

EXCESS BENEFIT PLAN

Amended and Restated As Of

the

Distribution Date



--------------------------------------------------------------------------------

EXCESS BENEFIT PLAN

ARTICLE I. Purpose

The Marathon Oil Company Excess Benefit Plan was established February 5, 1976
and has been amended from time to time. Its stated purpose is to compensate
employees for the loss of benefits under the Retirement Plan of Marathon Oil
Company and the Marathon Oil Company Thrift Plan that occur due to limitations
placed by the Internal Revenue Code on benefits payable and contributions
permitted under qualified plans. These limitations include Code section 415,
Code section 401(k), Code section 401(m), Code section 402(g), and Code section
401(a)(17).

On January 1, 1998, Marathon Oil Company and Ashland Petroleum Inc. entered into
a joint venture, called Marathon Ashland Petroleum LLC (“MAPLLC”). As a result
of the formation of the joint venture and the transfer of a significant number
of Marathon employees to MAPLLC, on April 1, 1998 a portion of the Marathon Oil
Company Retirement Plan was spun off to create the Marathon Ashland Petroleum
LLC Retirement Plan (“Retirement Plan”). Consistent with that action and
pursuant to the agreement of the parties, Excess Retirement Benefits and Excess
Thrift Benefits under the Marathon Oil Company Excess Benefit Plan for employees
who transferred to MAPLLC during the 1998 calendar year were spun-off to create
the Marathon Ashland Petroleum LLC Excess Benefit Plan. Any elections in effect
under the Marathon Oil Company Excess Benefit Plan (such as beneficiary
designations or Group I employee elections, etc.) continued to apply under the
MAPLLC Excess Benefit Plan, until and unless changed. The terms and conditions
of this MAPLLC Excess Benefit Plan were substantially the same as the terms and
conditions of the Marathon Excess Benefit Plan.

Effective September 1, 2005, Marathon Ashland Petroleum LLC changed its name to
Marathon Petroleum Company LLC (“MPC” or “the Company”). Therefore, “MAP” has
been replaced with “MPC” throughout this document, and all references to MPC are
one and the same with respect to previous references to MAP. The name change
from MAP to MPC does not affect any benefits under this Plan.

Effective January 1, 2006, this Excess Benefit Plan was restated to incorporate
prior amendments.

Effective January 1, 2009, this Excess Benefit Plan was restated and shall apply
only to benefits that are not fully distributed as of such date, including both
409A Accruals and Grandfathered Accruals. With respect to the 409A Accruals, the
Excess Benefit Plan, as amended and restated, is intended to conform to the
requirements of Code section 409A, and, in all respects, shall be administered
and construed in accordance with such requirements. With respect to the
Grandfathered Accruals, the Excess Benefit Plan, as amended and restated, does
not represent a material enhancement of the benefits or rights available under
the Excess Benefit Plan on October 3, 2004.



--------------------------------------------------------------------------------

Effective on the Distribution Date, this Excess Benefit Plan is restated
primarily to provide for the allocation of liabilities between this Excess
Benefit Plan and the corresponding excess benefit plan for employees of Marathon
Oil Company in accordance with the Employee Matters Agreement and to provide the
Select Group Members with a Final Average Pay adjustment for their Legacy
Retirement Benefit which corresponds to the Final Average Pay adjustment made
available under the Retirement Plan to other Members for their Legacy Retirement
Benefit.

This Excess Benefit Plan sets forth the terms and conditions under which
benefits designed to compensate Employees for the aforementioned losses of
benefits shall be accrued and paid by the applicable Employer. Capitalized
terms, unless otherwise specified, are defined under the Retirement Plan and the
Thrift Plan and the Employee Matters Agreement. In addition, for purposes of
this Article I and the remainder of this Excess Benefit Plan, the following
definitions apply:

“409A Accruals” means those benefits that were accrued after or became vested
after 2004, as adjusted for interest or changes in present value, as applicable.
Such amounts shall be determined in accordance with Code section 409A.

“Code” means the Internal Revenue Code.

“Code section 409A” means section 409A of the Code and any Treasury and Internal
Revenue Service regulations and guidance issued thereunder.

“Company” means Marathon Petroleum [Company LLC].

“Distribution Agreement” means the Separation and Distribution Agreement dated
as of May 25, 2011 among Marathon Oil Corporation, Marathon Oil Company and
Marathon Petroleum Corporation.

“Distribution Date” means the Distribution Date as defined in the Distribution
Agreement.

“Employee” means any individual employed by an Employer.

“Employee Matters Agreement” means the agreement respecting certain employee
matters dated as of May 25, 2011 between Marathon Oil Corporation and Marathon
Petroleum Corporation.

“Employer” includes the Company and each related company or business which is
part of the same controlled group under Code sections 414(b) or 414(c); provided
that where specified by the Employer in accordance with Code section 409A in
applying Code section 1563(a)(1) – (a)(3) for purposes of determining a
controlled group of corporations under Code section 414(b) and in applying
Treasury Regulation section 1.414(c)-2 for purposes of determining whether
trades or businesses are under common control under Code section 414(c), the
phrase “at least 50 percent” is used instead of “at least 80 percent.” In
addition, the term “Employer” shall also include any entity that previously met
the requirements of an “Employer” as set forth herein that continues to employ a
Participant to the extent so designated by the Plan Administrator.

“Excess Benefit Plan” means the Marathon Petroleum Excess Benefit Plan.

“Grandfathered Accruals” means those benefits that are exempt from Code section
409A because they were accrued and vested before January 1, 2005, as adjusted
for interest or changes in present value, as applicable. Such amounts shall be
determined in accordance with Code section 409A.



--------------------------------------------------------------------------------

“Retirement Plan” means the Refining, Marketing and Transportation Sub-Plan of
the Marathon Petroleum Company LLC Retirement Plan.

“Select Group Member” means a Member of the Retirement Plan who, on August 17,
2009, either was a supervisor in Grade 14 or above or had a base pay of $190,000
(specifically excluding bonus) or higher.

“Separation from Service” shall have the same meaning as set forth under Code
section 409A with respect to an Employer.

“Specified Employee” shall have the meaning as set forth under Code section 409A
and as determined by the Employer in accordance with its established policy.

“Thrift Plan” means the Marathon Oil Company Thrift Plan.

ARTICLE II. Eligibility

2.1 Eligibility for Benefits

The following individuals are eligible to accrue Excess Benefit Plan benefits:

(a) (1) Every individual who qualifies for a benefit under the terms of the
Retirement Plan and (i) whose benefit as determined under Article V, Section A,
or B and C, of the Retirement Plan is reduced due to salary deferrals under the
Marathon Petroleum Company LLC Deferred Compensation Plan or any similar plan
maintained by the Employer or by either Code section 415 or the annual
compensation limit as set forth under Code section 401(a)(17) (collectively, the
“Defined Benefit Limits”), or (ii) would accrue a Special Excess Bonus
Recognition benefit as set forth in section 3.1(b) hereof and is designated by
the Plan Administrator and (2) each Select Group Member whose Legacy Retirement
Benefit under the Retirement Plan is determined without taking into account his
or her changes in Final Average Pay after December 31, 2009.

(b) Every individual who participates in the Thrift Plan and who (i) has
potential contributions to the Thrift Plan limited by Code Requirements (as
defined below) to a point which precludes the individual’s receipt of the
maximum matching Company Contributions provided under Article VI of the Thrift
Plan; (ii) is limited by Code Requirements to making contributions to the Thrift
Plan at a percentage that is less than their elected contribution percentage;
and (iii) continues to make After-Tax and MSP Contributions to the Thrift Plan
at the maximum rate as limited by Code requirements. As used in this Excess
Benefit Plan, the term “Code Requirements” includes, and is limited to, the
following requirements:

 

  (1) Code section 415;

 

  (2) Code section 401(k) (Actual Deferral Percentage test) and Code section
401(m) (Actual Contribution Percentage test);



--------------------------------------------------------------------------------

  (3) The Code section 402(g) annual dollar limitation on MSP Contributions; or

 

  (4) The annual compensation limit as set forth under Code section 401(a)(17).

Every individual who is eligible to receive benefits under this Excess Benefit
Plan by reason of his or her active employment with an Employer shall be known
as a Participant. Every individual who becomes eligible to receive benefits
under this Excess Benefit Plan in the event of the death of a Participant shall
be known as a Beneficiary. The Beneficiary of a Participant under this Excess
Benefit Plan shall be such Beneficiary as may be provided under Section 3.3(b).

2.2 No Duplication of Benefits

Any individual who is eligible under the terms of the Marathon Petroleum Company
LLC Deferred Compensation Plan or any similar plan maintained by the Employer
shall receive excess Thrift accruals under that plan. No participant shall
receive duplicate benefits under the Thrift Plan, Excess Benefit Plan, or a
Deferred Compensation Plan.

2.3 Allocation of Liabilities under the Employee Matters Agreement

(1) Immediately following the Distribution Date this Excess Benefit Plan
pursuant to the Employee Matters Agreement shall assume the Liabilities of the
Marathon Oil Company Excess Benefit Plan representing any benefits accrued by
individuals (1) who are either MPC Employees or Delayed Transfer Employees who
move from the MRO Group to the MPC Group and (2) who have accrued benefits under
the Marathon Oil Company Excess Benefit Plan.

(2) Immediately following the Distribution Date this Excess Benefit Plan
pursuant to the Employee Matters Agreement shall no longer have any Liabilities
representing benefits accrued under this Excess Benefit Plan by individuals
(1) who are MRO Employees or Delayed Transfer Employees who move from the MPC
Group to the MRO Group and (2) who have accrued benefits under this Excess
Benefit Plan, and the MRO Employees and Transfer Employees described in this
Section 2.3(b) shall after the Distribution Date look exclusively to the
Marathon Oil Company Excess Benefit Plan for the payment of such accrued
benefits.



--------------------------------------------------------------------------------

ARTICLE III. Excess Retirement and Thrift Benefits

3.1 Amount of Excess Retirement Benefit

The amount of a Participant’s benefit under this Section 3.1 (the “Excess
Retirement Benefit”) shall be determined as of the Participant’s Separation from
Service, as follows:

(a) The amount of Excess Retirement Benefit which a Participant or Beneficiary
(as defined in Section 3.3(b)) is entitled to receive shall be equal to the
excess of (1) over (2) below:

(1) The amount of benefit which such Participant or Beneficiary would be
entitled to receive under the Retirement Plan if such benefit were computed
without giving effect to the Defined Benefit Limitations and including elected
deferred compensation contributions as permitted under the Marathon Petroleum
Company LLC Deferred Compensation Plan or any similar plan maintained by the
Employer; less

(2) The amount of benefit which such Participant or Beneficiary is entitled to
receive under the Retirement Plan.

(b) The following individuals shall be entitled to an additional Excess
Retirement Benefit equal to the difference between (1) and (2) below (“Special
Excess Bonus Recognition”): (i) Eligible Grandfather Employees and (ii) any
Grade 19 and above Employee of Marathon Petroleum Company LLC and its
subsidiaries, excluding Speedway SuperAmerica and its subsidiaries, who is
recommended by the Vice President of Human Resources of Marathon Oil Corporation
and approved by the President of Marathon Oil Corporation.

(1) An amount calculated under the Retirement Plan benefit formula, without
regard to any Code mandated limitations (including, but not limited to, the
Defined Benefit Limits) and including elected deferred compensation
contributions as permitted under the Marathon Petroleum Company LLC Deferred
Compensation Plan or any similar plan maintained by the Employer, and
substituting the following Final Average Pay (FAP) definition for the definition
of “Final Average Pay” contained in the Retirement Plan:

Final Average Pay shall be the highest pay, excluding bonuses, of a member for
any consecutive 36-month period during the last ten years of employment plus the
highest three bonuses paid out of the last 10 years (not necessarily
consecutive), divided by 36.

(2) An amount as normally determined under the Retirement Plan, plus any
retirement benefit otherwise payable under the Excess Benefit Plan (i.e.,
exclusive of any benefits attributable to the calculation in Section 3.1(b)(1)
above).



--------------------------------------------------------------------------------

For purposes of the calculations in (1) and (2) of this Section 3.1(b) “Eligible
Grandfather Employee” means any MPC employee eligible for Special Excess Bonus
Recognition under Article III, Section A of this Plan prior to October 1, 2006.
However, an individual’s Eligible Grandfather Employee status shall permanently
cease upon termination, retirement, or death as an employee.

(c) If a Participant is a Select Group Member or a Beneficiary (as defined in
Section 3.3(b)) is the Beneficiary of a Select Group Member, he or she shall be
entitled to an additional Excess Retirement Benefit equal to the excess of
(1) over (2) below:

(1) The amount of the benefit which such Participant or Beneficiary would have
been entitled to receive under the Retirement Plan as a Legacy Retirement
Benefit if any changes in the Select Group Member’s Final Average Pay after
December 31, 2009 had been taken into account under Section 4.02(c) of the
Retirement Plan in computing his or her Legacy Retirement Benefit; less

(2) The amount of the benefit which such Participant or Beneficiary is entitled
to receive under the Retirement Plan as a Legacy Retirement Benefit.

3.2 Amount of Excess Thrift Benefit

The amount of the benefit under this Section 3.2 (the “Excess Thrift Benefit”)
which a Participant or Beneficiary is entitled to receive shall be equal to the
excess of (a) over (b) below for each calendar year accumulated with interest to
date of payment at the “Cash with Interest” rate provided under Article VIII of
the Thrift Plan:

(a) The amount of Company Contributions under Article VI of the Thrift Plan that
would have been credited to the Participant’s Thrift Plan account if the Code
Requirements were not given effect for such year and using the Participant’s
rate of contributions at the time the limitation becomes effective as determined
by the Plan Administrator; less

(b) The amount of Company Contributions actually credited to the Participant’s
Thrift Plan account for such year.

3.3 Payment of Excess Benefit

A Participant shall be entitled to a cash distribution of the Participant’s
Excess Retirement Benefit and Excess Thrift Benefit, as applicable
(collectively, the “Excess Benefit”), as provided in this Section 3.3.

(a) Except as otherwise provided in this Section 3.3, a Participant’s Excess
Benefit shall be paid in a lump sum within 90 days of Separation from Service
for any reason other than death.



--------------------------------------------------------------------------------

(b) In the event of the death of a Participant, the Participant’s Excess Benefit
shall be paid to the Participant’s applicable Beneficiary in a lump sum within
90 days of the Participant’s death or, if earlier, within the 90-day period
following the Participant’s Separation from Service as described in
Section 3.3(a) (or, in the event of a Separation from Service of a Specified
Employee (as defined below) not on account of death, the 90-day period described
in Section 3.3(c)). The Participant’s “Beneficiary” shall be: (i) with respect
to the Participant’s Excess Retirement Benefit, the Beneficiary will be his or
her Eligible Surviving Spouse or estate (if no Eligible Surviving Spouse); and
(ii) with respect to the Participant’s Excess Thrift Benefit, the Participant’s
Beneficiary will be the beneficiary or beneficiaries designated under the Thrift
Plan. In any event, if there is no valid Beneficiary under the terms of this
Excess Benefit Plan, the Excess Benefit will be paid to the person or persons
comprising the first surviving class of the eligible classes as set forth:
(1) the Participant’s spouse; (2) the Participant’s natural born and legally
adopted children; (3) the Participant’s surviving parents; (4) the Participant’s
surviving brothers and sisters; and (5) the executor or administrator of the
Participant’s estate.

(c) Distribution of the Excess Benefit of a Participant who the Plan
Administrator determines is a Specified Employee (other than such Participant’s
Grandfathered Accruals) shall be paid in a lump sum within the 90-day period
following the first of the month following 6 months after Separation from
Service (other than a Separation from Service on account of the death of
Participant). In the event of a Separation from Service of a Specified Employee
on account of death, payment shall be made pursuant to Section 3.3(b). Payment
of a Specified Employee’s Grandfathered Accruals shall be made in accordance
with Section 3.3(a).

(d) A Participant must be vested under the Retirement Plan in order for an
Excess Retirement Benefit to be payable. The amount of any lump sum payment
hereunder shall be determined by using the same factors and assumptions which
would be used by the Retirement Plan for such Participant or Beneficiary at the
Participant’s Separation from Service. The balance of any Excess Retirement
Benefit not paid at the Participant’s Separation from Service shall accrue
interest beginning at the Participant’s Separation from Service at a rate used
under the Retirement Plan to determine the actuarial equivalent lump sum of a
life only monthly annuity.

(e) A Participant must be fully vested under the Thrift Plan in order for an
Excess Thrift Benefit to be payable. The balance of any Excess Thrift Benefit
not paid at the Participant’s Separation from Service shall accrue interest at
the “Cash with Interest” rate provided under Article VIII of the Thrift Plan
until the entire balance has been paid. If the “Cash with Interest” rate becomes
unavailable for any reason, whether for purposes of this Section 3.3(e) or for
purposes of Section 3.2, the Company shall, at its sole discretion, substitute a
similar interest rate which will be applicable for time periods thereafter.



--------------------------------------------------------------------------------

(f) Distributions of 409A Accruals prior to January 1, 2009 were made under
reasonable good faith interpretations of Code section 409A and transition
guidance provided thereunder. Notwithstanding any contrary provisions of this
Section 3.3, to the extent the Plan Administrator permitted a Participant to
submit an election to receive payment in a form of distribution other than a
lump sum and such payment commenced prior to 2009, the distribution of such
Participant’s Excess Benefit after 2008 shall be governed by procedures
established by the Plan Administrator.

ARTICLE IV. Funding

Benefits under this Excess Benefit Plan shall be paid from the general assets of
the applicable Employer. This Excess Benefit Plan shall be administered as an
unfunded plan which is maintained primarily for the purpose of providing
supplemental retirement compensation “for a select group of management or highly
compensated employees” as set forth in sections 201(2), 301(3), and 401(a)(1) of
ERISA, and is not intended to meet the qualification requirements of section 401
of the Code. Any assets set aside by the Employer for the purpose of paying
benefits under this Excess Benefit Plan shall not be deemed to be the property
of the Participant and shall be subject to claims of creditors of the Employer.
No Participant or other person shall have any claim against, right to, or
security or other interest in, any fund, account or asset of the Employer from
which any payment under the Excess Benefit Plan may be made. Any use of the
words “contributions” or “contribute,” or any similar phrase, shall not require
actual contributions or funding of this Excess Benefit Plan and is only used for
convenience when describing the deferral activities of this Excess Benefit Plan.

ARTICLE V. Plan Administration

5.1 General Duty

The Company has delegated its administrative authority hereunder to the Plan
Administrator of the Retirement Plan or its successor (the “Plan
Administrator.”) It shall be the principal duty of the Plan Administrator to
determine that the provisions of the Excess Benefit Plan are carried out in
accordance with its terms, for the exclusive benefit of persons entitled to
participate in this Excess Benefit Plan.

5.2 Plan Administrator’s General Powers, Rights and Duties

The Plan Administrator shall have full power to administer this Excess Benefit
Plan in all of its details, subject to the applicable requirements of law. For
this purpose, the Plan Administrator is, as respects the rights and obligations
of all parties with an interest in this Excess Benefit Plan, given the powers,
rights and duties specifically stated elsewhere in this Excess Benefit Plan, or
any other document, and in addition is given, but not limited to, the following
powers, rights and duties:

(a) to determine all questions arising under this Excess Benefit Plan, including
the power to determine the rights or eligibility of Employees or Participants
and any other persons, and the amounts of their contributions or benefits under
this Excess Benefit Plan, to interpret the Excess Benefit Plan, and to remedy
ambiguities, inconsistencies or omissions;



--------------------------------------------------------------------------------

(b) to adopt such rules of procedure and regulations, including the
establishment of any claims procedure that may be required by law, as in its
opinion may be necessary for the proper and efficient administration of the
Excess Benefit Plan and as are consistent with this Excess Benefit Plan;

(c) to direct payments or distributions from this Excess Benefit Plan in
accordance with the provisions of this Excess Benefit Plan;

(d) to develop such information as may be required by it for tax or other
purposes as respects this Excess Benefit Plan; and

(e) to employ agents, attorneys, accountants or other persons (who also may be
employed by the Company), and allocate or delegate to them such powers as the
Plan Administrator may consider necessary or advisable to properly carry out the
administration of this Excess Benefit Plan.

The Plan Administrator’s decision in any matter involving the interpretation and
application of this Excess Benefit Plan shall be final and binding. In the event
the Plan Administrator would have to decide any issue under this Excess Benefit
Plan which could affect the form or timing of the payment of deferred
compensation under this Excess Benefit Plan, then the Company shall make that
decision.

5.3 Indemnification of Administrator

The Company agrees to indemnify and to defend to the fullest extent permitted by
law any Employee serving as the Plan Administrator against all liabilities,
damages, costs and expenses (including attorney’s fees and amounts paid in
settlement of any claims approved by the Company) occasioned by any act of
omission to act in connection with this Excess Benefit Plan, if such act of
omission is or was in good faith. This Section 5.3 shall comply with Code
section 409A and Treasury Regulation section 1.409A-3(i)(1)(iv) with regard to
the requirements for reimbursements, to the extent applicable, for the period
that such Employee’s indemnification right hereunder shall exist.

5.4 Information Required by Plan Administrator

The Plan Administrator shall obtain such data and information as deemed
necessary or desirable in order to administer this Excess Benefit Plan. The
records of the Company as to an Employee’s or Participant’s period or periods of
employment, termination of employment and the reason therefor, leave of absence,
re-employment and earnings will be conclusive on all persons unless determined
by independent agents or delegates of the Plan Administrator to be incorrect.
Participants and other persons entitled to benefits under this Excess Benefit
Plan also shall furnish the Plan Administrator with such evidence, data or
information, as the Plan Administrator considers necessary or desirable to
administer this Excess Benefit Plan.



--------------------------------------------------------------------------------

5.5 Claims and Review Procedures

(a) Claims Procedure. If a Participant believes any rights or benefits are being
improperly denied under this Excess Benefit Plan, such Participant may file a
claim in writing with the Plan Administrator. If any such claim is wholly or
partially denied, the Plan Administrator shall notify such Participant of its
decision in writing. Such notification shall be written in a manner calculated
to be understood by such Participant and shall contain (i) specific reasons for
the denial, (ii) specific reference to pertinent Excess Benefit Plan provisions,
(iii) a description of any additional material or information necessary for the
Participant to perfect such claim and an explanation of why such material or
information is necessary, and (iv) information as to the steps to be taken if
the Participant wishes to submit a request for review. Such notification shall
be given within 90 days after the claim is received by the Plan Administrator
(or within 180 days, if special circumstances require an extension of time for
processing the claim, and if written notice of such extension and circumstances
is given to such Participant within the initial 90 day period.) If such
notification is not given within such period the claim shall be considered
denied as of the last day of such period and such Participant may request a
review of his claim.

(b) Review Procedure. Within 60 days after the date on which a Participant
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred) such
Participant (or the Participant’s duly authorized representative) may (i) file a
written request with the Plan Administrator for a review of his denied claim and
of pertinent documents, and (ii) submit written issues and comments to the Plan
Administrator. The Plan Administrator shall notify such Participant of its
decision in writing. Such notification shall be written in a manner calculated
to be understood by such Participant and shall contain specific reasons for the
decision as well as specific references to pertinent Excess Benefit Plan
provision. The decision on review shall be made within 60 days after the request
for review is received by the Plan Administrator (or within 120 days, if special
circumstances require an extension of time for processing the request, such as
an election by the Plan Administrator to hold a hearing, and if written notice
of such extension and circumstances is given to such person within the initial
60 day period). If the decision on review is not made within such period, the
claim shall be considered denied.

(c) Section 409A Requirements. Any claim for benefits under this Section must be
made by the Participant no later than the time prescribed by Code section 409A.
If a claimant’s claim or appeal is approved, any resulting payment of benefits
will be made no later than the time prescribed for payment of benefits by Code
Section 409A.



--------------------------------------------------------------------------------

ARTICLE VI. Modification and Discontinuance

6.1 Amendment and Termination

The Company reserves the right to modify, suspend, or terminate this Excess
Benefit Plan at any time, in whole or in part, in such manner as it shall
determine, provided that such action conforms to the requirements of Code
section 409A. Included in the Company’s right to amend, suspend or terminate is
the Company’s right at any time to no longer permit any additional Participants
under this Excess Benefit Plan, to cease benefit accruals, and to distribute all
benefits upon Excess Benefit Plan termination, all subject to the requirements
of Code section 409A. The Plan Administrator may promulgate rules and procedures
from time to time to carry out the provisions of this Article VI. However, in no
event shall the Company have the right to eliminate or reduce any benefit, which
has been vested or become forfeitable under this Excess Benefit Plan. No future
amendment to this Excess Benefit Plan shall apply to Grandfathered Accruals to
the extent such provision or amendment would constitute a “material
modification” within the meaning of Code section 409A with respect to the
Grandfathered Accruals unless such amendment expressly indicates otherwise.

6.2 Delegation of Authority

In addition to the other methods of amending MPC’s employee benefit plans,
practices, and policies (hereinafter referred to as “MPC Employee Benefit
Plans”) which have been authorized, or may in the future be authorized, by
Marathon Petroleum’s [Board of Directors], the Company’s Vice President of Human
Resources may approve the following types of amendments to MPC Employee Benefit
Plans:

(a) With the opinion of counsel, technical amendments required by applicable
laws and regulations;

(b) With the opinion of counsel, amendments that are clarifications of plan
provisions;

(c) Amendments in connection with a signed definitive agreement governing a
merger, acquisition or divestiture such that, for MPC Employee Benefit Plans,
needed changes are specifically described in the definitive agreement, or if not
specifically described in the definitive agreement, the needed changes are in
keeping with the intent of the definitive agreement;

(d) Amendments in connection with changes that have a minimal cost impact (as
defined below) to the Company; and

(e) With the opinion of counsel, amendments in connection with changes resulting
from state or federal legislative actions that have a minimal cost impact (as
defined below) to the Company.

For purposes of the above, “minimal cost impact” is defined as an annual cost
impact to the Company per MPC Employee Benefit Plan case that does not exceed
the greater of (i) an amount that is less than one-half of one percent of its
documented total cost (including administrative costs) for the previous calendar
year, or (ii) $500,000.



--------------------------------------------------------------------------------

6.3 Transfer of Liabilities

In the event of a corporate transaction involving a Participant’s Employer, the
liabilities with respect to the Participant’s Excess Benefit may be transferred
to the entity or organization that becomes the Participant’s employer following
the corporate transaction to the extent that such transfer (i) is permitted by
applicable law, (ii) with respect to the 409A Accruals is consistent with Code
section 409A, and (iii) with respect to Grandfathered Accruals, does not
represent a material enhancement of the Participant’s benefits or rights
available under the Excess Benefit Plan on October 3, 2004. For these purposes,
a corporate transaction shall include, but not be limited to, a merger,
consolidation, separation, reorganization, liquidation, split-up, or spin-off.

ARTICLE VII. General Provisions

7.1 Notices

Each Participant entitled to benefits under this Excess Benefit Plan must file
in writing with the Plan Administrator such Participant’s post office address
and each change of post office address. Any communication, statement or notice
addressed to any such Participant at the last post office address filed with the
Plan Administrator will be binding upon such person for all purposes of this
Excess Benefit Plan, and the Plan Administrator shall not be obligated to search
for or ascertain the whereabouts of any Participant. Any notice or document
required to be given or filed with the Plan Administrator shall be considered as
given or filed if delivered or mailed by registered mail, postage prepaid, to
[Rodney P. Nichols], Vice President of Human Resources, P. O. Box 1, Findlay,
Ohio 45839-0001.

7.2 Employment Rights

This Excess Benefit Plan does not constitute a contract of employment, and
participation in this Excess Benefit Plan will not give any Participant the
right to be retained in the employ of the Company or any Employer nor any right
or claim to any benefit under this Excess Benefit Plan, unless such right or
claim has specifically accrued under the terms of this Excess Benefit Plan.

7.3 Interests Not Transferable

Except as may be required by law, including the federal income and employment
tax withholding provisions of the Code, or of an applicable state’s income tax
act, the interests of Participants and their Beneficiaries under this Excess
Benefit Plan are not subject to the claims of their creditors and may not be
voluntarily or involuntarily sold, transferred, alienated, assigned or
encumbered. Notwithstanding any provision of this Excess Benefit Plan to the
contrary, this Excess Benefit Plan shall not recognize or give effect to any
domestic relations order attempting to alienate, transfer or assign any
Participant benefits. The preceding shall not preclude the Employer from
asserting any claim for damages or for any debt that the Employer may have with
respect to the Participant; provided that any offset shall apply only where such
debt is incurred in the ordinary course of the service relationship between the
Employer and the Participant, the entire amount of reduction in any of the
Participant’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.



--------------------------------------------------------------------------------

7.4 Facility of Payment

When a Participant entitled to benefits under this Excess Benefit Plan is under
a legal disability, or, in the Plan Administrator’s opinion, is in any way
incapacitated so as to be unable to manage their financial affairs, the Plan
Administrator may direct that the benefits to which such Participant otherwise
would be entitled shall be made to such Participant’s legal representative, or
to such other person or persons as the Plan Administrator may direct the
application of the benefits for the benefit of such Participant. Any payment
made in accordance with such provisions of this Section 7.4 shall be a full and
complete discharge of any liability for such payment.

7.5 Controlling State Law

To the extent not superseded by the laws of the United States, the laws of the
State of Ohio shall be controlling in all matters relating to the Excess Benefit
Plan.

7.6 Severability

In case any provisions of this Excess Benefit Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of this Excess Benefit Plan, and this Excess Benefit Plan
shall be construed and enforced as if such illegal and invalid provisions had
never been set forth in this Excess Benefit Plan.

7.7 Statutory References

All references to the Code and ERISA include reference to any comparable or
succeeding provisions of any legislation, which amends, supplements or replaces
such section or subsection.

7.8 Headings

Section headings and titles are for reference only. In the event of a conflict
between a title and the content of a section, the content of the section shall
control.

7.9 Non-taxable Benefits

It is the intention of the Company that this Excess Benefit Plan meet all
requirements of the Code so that the benefits provided be non-taxable during the
period of deferral and until actual distribution is made.

7.10 Affect on Other Benefit Plans

Any benefit payable under the Retirement Plan or the Thrift Plan shall be paid
solely in accordance with the terms and provisions of those Plans, and nothing
in this Excess Benefit Plan shall operate or be construed in any way to modify,
amend, or affect the terms and provisions of the Retirement Plan or Thrift Plan.



--------------------------------------------------------------------------------

Appendix 1 to the Marathon Petroleum Excess Benefit Plan

This Appendix 1 amends Section 3.1(b) of the Plan with respect to Donald C.
Templin only. For the purpose of calculating Mr. Templin’s benefit under this
Plan, Section 3.1(b) of the Plan shall be disregarded, and the following
language shall be substituted:

 

(b) Donald C. Templin shall be entitled to an additional Excess Retirement
Benefit equdal to the difference between (1) and (2) below.

 

  (1) An amount calculated under the Retirement Plan benefit formula as if
Mr. Templin had 70 or more Points (as defined in Article 5 of the RMT Sub-Plan
of the Marathon Petroleum Retirement Plan), without regard to any Code mandated
limitations (including, but not limited to, the Defined Benefit Limitations) and
including elected deferred compensation contributions as permitted under the
Marathon Petroleum Deferred Compensation Plan or any similar plan maintained by
the Employer.

 

  (2) An amount as normally determined under the Retirement Plan, plus any
retirement benefit otherwise payable under this Excess Benefit Plan (i.e.,
exclusive of any benefits attributable to the calculation in Section 3.1(b)(1)
above).